


Exhibit 10.2

THIS AGREEMENT is made on the 28th day of January, 2008

BETWEEN:

[spacer.gif] [spacer.gif] (1)  IKESTON STAR SHIPPING INC., a company
incorporated in the British Virgin Islands and having its registered office at
P.O. Box 3174, Road Town Tortola, British Virgin Islands (the ‘‘Seller’’);

[spacer.gif] [spacer.gif] (2)  OCEANAUT, INC., a company incorporated in the
Marshall Islands and having its registered office at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands (‘‘Oceanaut’’); and

[spacer.gif] [spacer.gif] (3)  SKELTON MARITIME LTD., a company incorporated in
Liberia and having its registered office at 80 Broad Street, Monrovia, Liberia
(the ‘‘Nominee’’).

WHEREAS:

[spacer.gif] [spacer.gif] (A)  By a memorandum of agreement (the ‘‘MOA’’) dated
12th October 2007 made between Oceanaut or its guaranteed nominee and the
Seller, the Seller agreed to sell to, and Oceanaut agreed to buy, m/v ‘‘BERGEN
MAX’’ (the ‘‘Vessel’’) on the terms and conditions set out therein.

[spacer.gif] [spacer.gif] (B)  By a letter dated 17 October 2007, Oceanaut
notified the Seller of its nomination of the Nominee as the Buyer under the MOA.

[spacer.gif] [spacer.gif] (C)  The parties agree that the Nominee shall assume
the rights and obligations of the Buyer under the MOA subject to the terms and
conditions set out in this Agreement.

NOW IT IS AGREED as follows with effect from the date of this Agreement:

[spacer.gif] [spacer.gif] 1.  Words and expressions defined in the MOA shall
have the same meaning when used in this Agreement unless the context otherwise
requires.

[spacer.gif] [spacer.gif] 2.  In consideration of the agreement of the Nominee
to purchase the Vessel upon the terms and conditions set out in the MOA, the
parties agree that the Nominee shall assume from the date of this Agreement all
the rights and obligations of the Buyer under the MOA, and the Nominee shall be
bound in all respects as if it had been originally named in the MOA as the
Buyer.

[spacer.gif] [spacer.gif] 3.  In consideration of US$10 and such other good and
valuable consideration (the receipt and adequacy of which Oceanaut hereby
acknowledges), Oceanaut:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  agrees that, notwithstanding Clause
2 of this Agreement, the deposit of twenty per cent. (20%) of the Purchase Price
lodged by it in accordance with Clause 2 of the MOA shall remain as security in
favour of the Seller for the performance by the Nominee of its obligations under
the MOA (as amended by this Agreement), and Oceanaut undertakes to release, and
the Nominee undertakes to procure that Oceanaut releases, the said deposit in
favour of the Seller forthwith upon the Nominee’s instructions but otherwise in
accordance with the terms and conditions of the MOA;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  unconditionally and irrevocably
guarantees to the Seller, as primary obligor and not merely as a surety, the due
and faithful performance by the Nominee of all its obligations under the MOA (as
the same may be supplemented and amended from time to time), including without
limitation due and prompt payment of the Purchase Price;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  confirms that its liability under
its guarantee contained in this Agreement shall not be affected by any time or
indulgence now or hereafter given by the Seller to the Nominee or by any
alteration to or variation of the terms of the MOA the Seller may hereafter
agree with the Nominee or by any other matter or circumstances (including,
without limitation, bankruptcy or insolvency of the Nominee) which might
otherwise discharge its liability hereunder as guarantor of the Nominee.


--------------------------------------------------------------------------------





[spacer.gif] [spacer.gif] 4.  The Seller consents to the nomination of the
Nominee and agrees to perform all of its obligations as Seller towards the
Nominee, as if the Nominee was the original Buyer under the MOA.

[spacer.gif] [spacer.gif] 5.  This Agreement shall be governed by and construed
in accordance with English law.

[spacer.gif] [spacer.gif] 6.  Any dispute arising out of or in connection with
this Agreement shall be settled in accordance with Clause 16(a) (arbitration) of
the MOA, as if the same were setout herein in full, mutatis mutandis, provided
that Oceanaut and the Nominee shall be treated as one party.

[spacer.gif] [spacer.gif] 7.  Except as provided hereinabove, the terms and
conditions of the MOA shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on this 28th day of January, 2008.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [html_300622sig1.jpg] 
[spacer.gif] [spacer.gif] [html_300622sig2.jpg]  For and on behalf of
IKESTON STAR SHIPPING INC. [spacer.gif] [spacer.gif] For and on behalf of
OCEANAUT, INC. [html_300622sig6.jpg]  [spacer.gif] [spacer.gif]   For and on
behalf of
SKELTON MARITIME LTD. [spacer.gif] [spacer.gif]  


--------------------------------------------------------------------------------
